Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19 it is unclear what a “configured to move in a direction, away from the flexible spine, around respective axes defined by respective interfaces” means. It is unclear at the time of examination as how RF sections can move away and around a respective axes defined by respective interface. It is 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim(s) 27 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as
being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 states “The RF coil assembly of claim 28, wherein the flexible RF coils are configured to bend along with the flexible material without degradation of signals associated with the RF coils”; however, there is no claim 28. For rejection purposes Claim 27 depends from Claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

				Claim Objection  
Claim 19, recites “configured to move in a direction, away from the flexible spine, around respective axes defined by respective interfaces”, which should be rewritten as “configured to move in a direction, away from the flexible spine, around the respective axes defined by respective interfaces”. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-8, 21, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jones ( US 20130137969 A1) in view of US Patent Application Publication Driesel et al US 2014/0197832 (hereinafter Driesel).
Regarding claim 1, Jones discloses, A radio frequency (RF) coil assembly for a magnetic resonance imaging (MRI) system (0004; The present invention relates generally to magnetic resonance imaging (MRI), and more particularly to flexible and/or elastic MRI antenna arrays for use in receiving MRI signals.)
a flexible spine; and (Fig. 2, 0055; The blanket array 1 includes sixteen flexible antenna elements) 
at least two RF coil sections each coupled to the flexible spine and movable relative to each other (Fig. 2), each RF coil section comprising at least one flexible RF coil (para 0055), each RF coil including a loop portion (0058; Each of the sixteen elements 21 includes a loop of high Q extremely flexible conductor…) comprising a coupling electronics portion (0058; …preferably a coaxial cable with the outer insulator removed and split at a minimum of two junction points by rigid circuit boards 30 or 40 and 22.). 
Note; Jones teaches the coupling electronic portion (circuit boards 22, 30, 40) including a pre-amplifier (Fig. 2-4, paragraph pre-amplifier cables 33) and wherein the coil interfacing cables includes at least one balun (Fig. 2-4, balun 50.) Jones further discloses, 
wherein the coupling electronic portion (circuit boards 22, 30, 40) includes a decoupling circuit; and an impedance inverter circuit (0059; boards 30 and 40 also serve the purposes of decoupling and impedance matching.)
However, Jones fails to explicitly teach the following taught by Driesel: 
at least two parallel, distributed capacitance wire conductors encapsulated and separated by a dielectric material; 
Driesel discloses a distributed capacitance loop portion comprising two parallel conductor wires seen as distributed capacitance wire conductors, encapsulated and separated by a dielectric material (Fig. 1 see conductors 11, 12, and 14 and dielectric 15) (0076; wherein the dielectric is air and encapsulates the conductors. See Fig. 3). Driesel further discloses, 
the two parallel conductors wires maintained separate by the dielectric material along the entire length of the loop portion between the terminating ends (Fig. 1, wherein the conductors run parallel to each other and are separated by the dielectric. Fig. 11, wherein the conductor 14 can be made of multiple conductive parts 18 and can extend over the entire loop, according to 0093.) Driesel does not disclose that there is a limit to the amount of shielding sections 18 that can be included. Therefore, it can be seen that Driesel teaches an embodiment wherein there are plurality of shielding conductors 18 that extend to the terminating ends of the loop coil. 0076; wherein air is the dielectric. 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modify Jones’s RF coils to include two distributed capacitance wire conductors as taught by Driesel to provide tuning of the RF coils to the desired Larmor frequency, the signal-to-noise ratio (SNR), the field of view (FOV), the geometry, and in particular the homogeneity of the antenna field (0015). 
Driesel further discloses, 
wherein the decoupling circuit includes a decoupling diode which when turned on causes the two parallel wire conductors to short. Also seen as wherein the decoupling circuit includes a decoupling diode which when turned on causes the at least two distributed capacitance wire conductors to short.
Fig.3, Jones further discloses a decoupling capacitor 29 connected in series connected to a decoupling diode 38 (0064) connected to board 30 circuitry which is in turn connected to an independent twisted wire 34. (see paragraph 0059) wherein Jones teaches the coupling electronics portion further includes a decoupling circuit. Jones teaches that, in 
However, Jones fail to which when turned on causes the at least two distributed capacitance wire conductors to short. 
Driesel teaches these limitations refer to paragraph 0043. 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Jones as modified with Driesel because Driesel teaches a it is known to use PIN diodes to short-circuit the conductor loops (Driesel, 0043). The motivation to do this would be to tune the resonance circuit to the desired new frequency (Driesel 0045).
	Regarding claim 2, Jones as modified disclose the RF coil assembly of claim 1, in addition, Jones discloses 
a coil-interfacing cable extending between each coupling electronics portion and an RF coil interfacing connector, wherein the coil-interfacing cable is coupled to and extends along the flexible spine (Fig. 2- cable 52) ).
Further Jones discloses, comprising a coil-interfacing cable (52) extending outward from a port of the RF coil assembly (1), wherein the cable is electrically connected to the first and second sets of RF coils. (see Fig. 2 below)

    PNG
    media_image1.png
    748
    583
    media_image1.png
    Greyscale

Jones Further discloses, comprising two coil-interfacing cables extending (52)  from two ports of the RF coil assembly, (52) wherein one cable is electrically connected to the first set of RF coils, and the other cable is electrically connected to the second set of RF coils. (see Fig. 2 below)

    PNG
    media_image2.png
    748
    583
    media_image2.png
    Greyscale

	Regarding claim 3, Jones as modified disclose the RF coil assembly of claim 1, in addition, Jones discloses, 
the impedance inverter circuit comprising an impedance matching network (0059; boards 30 and 40 also serve the purposes of decoupling and impedance matching.) and an input balun (Fig. 2-4, balun 50.), wherein the pre-amplifier (Fig. 2-4, paragraph pre-amplifier cables 33) comprises a low input impedance pre-amplifier optimized for high source impedance (0040; low impedance amplifiers and matched input isolation reactances that create a high impedance "trap" to the mutually induced currents from one element to another.), and wherein the impedance matching network provides the high source impedance (0069; The independent values of those capacitors are as follows. Capacitor 28 is chosen to yield approximately 50 ohms to the input of the low impedance input amplifier 31. The reactance of capacitor 28 is matched by an equal and opposite reactance of inductor 32 such that the pair creates a high impedance to RF current flows on the loop 21)
	Regarding claim 5, Jones as modified disclose the RF coil assembly of claim 1, in addition, Jones discloses at least two RF coil sections comprise four RF coil sections arranged in an overlapping or semi-lapping manner along an axis defined by the flexible spine ( FIG 2 outlined below, see para 0032, 0036 ).

    PNG
    media_image3.png
    724
    477
    media_image3.png
    Greyscale

	Regarding claim 6, Jones as modified disclose the RF coil assembly of claim 5, in addition, Jones discloses four RF coil sections include a first RF coil section configured to cover a neck of a subject to be (Fig. 2, see para 0032, 0036).  
Regarding claim 7, Jones as modified disclose the RF coil assembly of claim 5, in addition, Jones discloses at least a first RF coil section of the four RF coil sections has a longitudinal axis that is perpendicular to the axis defined by the flexible spine (Fig. 13 outlined below, see para 0014, 0032, 0036 ).

    PNG
    media_image4.png
    728
    497
    media_image4.png
    Greyscale

	Figure 13 teaches (0109; Referring now to FIG. 13, a seven element flexible,
wearable shoulder antenna array in accordance with another alternative embodiment of the present
invention is shown generally as 90. The array 90 further illustrates the solution of selecting variations
in element geometry, configurations, size and isolation mechanisms in order to obtain more signal
from a given common volume—the shoulder joint and surrounding anatomy of subject 100.). 
(0032; The array may be configured to be worn over any portion of a patient's body, including the pelvis, shoulder, and the entire body.). Doing so would provide an improved imaging signal by increasing the anatomical coverage to be examined.
Regarding claim 8, Jones as modified disclose the RF coil assembly of claim 5, in addition, Jones discloses the four RF coil sections include a first RF coil section comprising a first RF coil array including six RF coils arranged in a single row, a second RF coil section comprising a second RF coil array including five RF coils arranged in a single row, a third RF coil section comprising a third RF coil array including five RF coils arranged in a single row, and a fourth RF coil section comprising a fourth RF coil array including ten RF coils arranged in two rows (Fig. 2, see para 0032, 0036 ). Jones fails to explicitly teach the exact number of coils arranged in each row. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones so that the coils can be arranged in four sections to incorporate additional RF coils since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 21, Jones as modified above disclose all the elements of claim 1; in addition, Driesel discloses, 
wherein the distributed capacitance loop is void of discrete or lumped capacitive and inductive components.  
0093; wherein only the conductors are needed for tuning in diagram and no other lumped components are disclosed in the loop potion. 


Regarding claim 25, Jones as modified discloses all the elements of claim 1, further Driesel discloses, the two parallel conductors wires maintained separate by the dielectric material along the entire length of the loop portion. (Fig. 1, wherein the conductors run parallel to each other and are separated by the dielectric. Fig. 11, wherein the conductor 14 can be made of multiple conductive parts 18 and can extend over the entire loop, according to 0093.) Driesel does not disclose that there is a limit to the amount of shielding sections 18 that can be included. Therefore, it can be seen that Driesel teaches an embodiment wherein there are plurality of shielding conductors 18 that extend to the terminating ends of the loop coil. 0076; wherein air is the dielectric. 
Regarding claim 27, Jones as modified discloses all the elements of claim 1, further Jones discloses, 
The RF coil assembly of claim (0004; The present invention relates generally to magnetic resonance imaging (MRI), and more particularly to flexible and/or elastic MRI antenna arrays for use in receiving MRI signals.) (0023; Flexible components of the antenna elements protrude from the central spline and partially wrap about the subject.). If the material is flexible then it can bend, refer to Fig. 1. The definition of flexible is capable of bending easily without breaking. Jones does not disclose that there is a limit to the RF coils. Therefore, it can be seen that Jones teaches an embodiment .
Claims 11, 12, 14, 15, 16, 18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Holwell et al ( US 20080174314 A1 here in referred to as Holwell ) in view of US Patent Application Publication Driesel et al US 2014/0197832 (hereinafter Driesel).
Regarding claim 11, Howell discloses, A radio frequency (RF) coil assembly for a magnetic resonance imaging (MRI) system (Claim 1), comprising:
a flexible spine (Fig. 13, para 0074; material 1305 is a flexible plastic or polymer sheet); 
a first RF coil array section coupled to the flexible spine only along a top edge (Fig. 13 outlined below, Bottom of each coil 1310 considered as top edge connected to flexible spine 1305 )  of the first RF coil array section and including a first RF coil array comprising a plurality of flexible RF coils  (Fig. 13 outlined below );
a second RF coil array section coupled to the flexible spine only along a top edge (Fig. 13 outlined below, Bottom of each coil 1310 considered as top edge connected to flexible spine 1305 )  of the second RF coil array section and including a second RF coil array comprising a plurality of flexible RF coils, each of the first RF coil array section and the second RF coil array section having at least 90 degrees of rotation along a respective interface with the flexible spine (Fig. 13 -> Fig. 12 see pictures below ), and 
each RF coil including a loop portion (Loops 410) comprising a coupling electronics portion (Fig. 6, see para 0047; circuit boards 610 )
wherein the coupling electronics portion includes a pre-amplifier (0047; In FIG. 6, 32 low input impedance preamplifiers are provide), a decoupling circuit (0047; circuit boards 610 also include transmit/receive protection switches and/or preamplifier decoupling networks.), and an impedance inverter circuit (0039; a single capacitor (or impedance device)) : and 
Note; Holwell discloses in (0077; It is to be understood that the above description is intended to be illustrative, and not restrictive. For example, the above-described embodiments (and/or aspects thereof) may be used in combination with each other.)
Holwell does not disclose:
at least two parallel, distributed capacitance wire conductors encapsulated and separated by a dielectric material; 
Driesel discloses a distributed capacitance loop portion comprising two parallel conductor wires seen as distributed capacitance wire conductors, encapsulated and separated by a dielectric material (Fig. 1 see conductors 11, 12, and 14 and dielectric 15) (0076; wherein the dielectric is air and encapsulates the conductors. See Fig. 3). Driesel further discloses, 
the two parallel conductors wires maintained separate by the dielectric material along the entire length of the loop portion between the terminating ends thereof. In other words, Driesel discloses, wherein the at least two distributed capacitance wire conductors are continuous along the entire length of the loop portion.  (Fig. 1, wherein the conductors run parallel to each other and are separated by the dielectric. Fig. 11, wherein the conductor 14 can be made of multiple conductive parts 18 and can extend over the entire loop, according to 0093.) Driesel does not disclose that there is a limit to the amount of shielding sections 18 that can be included. Therefore, it can be seen that Driesel teaches 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modify Holwell RF coils and coupling electronics portion to include two distributed capacitance wire conductors as taught by Driesel to provide tuning of the RF coils to the desired Larmor frequency, the signal-to-noise ratio (SNR), the field of view (FOV), the geometry, and in particular the homogeneity of the antenna field (0015). 
Holwell further discloses, 
wherein the decoupling circuit includes a decoupling diode which when turned on causes the two parallel wire conductors to short. Also seen as wherein the decoupling circuit includes a decoupling diode which when turned on causes the at least two distributed capacitance wire conductors to short.
Fig. 3, Howell further discloses, Decoupling capacitors 310A and 310B (variously referred to as patch capacitors) are illustrated at each end of the resonant elements and are coupled between adjacent ground planes 100C and 100D. Decoupling capacitors 310A and 310B are of variable impedance and in one example of the present subject matter, the value is a function of distance D between the resonant element, refer to paragraph 0039. Holwell further discloses in paragraph 0041; to reduce the effect of the planar loops during transmit, in some examples passive, active, or both passive and active diode blocking networks are included.
However, Holwell fails to teach which when turned on causes the two parallel wire conductors to short. Driesel teaches these limitations refer to paragraph 0043. 


    PNG
    media_image5.png
    835
    569
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    726
    995
    media_image6.png
    Greyscale
[AltContent: arrow]
Regarding claim 12, Holwell as modified disclose the RF coil assembly of claim 11, in addition, Holwell discloses, 
a third RF coil array section coupled to the flexible spine only along a top edge (Fig. 13 outlined above, Bottom of each coil 1310 considered as top edge connected to flexible spine 1305)  of the third RF coil array section and including a third RF coil array comprising a
plurality of flexible RF coils (Fig. 13 outlined above ); and
a fourth RF coil array section coupled to the flexible spine only along a top edge (Fig. 13 outlined below, Bottom of each coil 1310 considered as top edge connected to flexible spine 1305) of the (Fig. 13 outlined above), each of the third RF coil array section and the fourth RF coil array section having at least 90 degrees of rotation along a respective interface with the flexible spine. (Fig. 12 above). Holwell is silent in teaching at least 90 degrees of rotation. 
It would have been obvious to one of ordinary skilled in the art before the effective filling date to have modified Howell as modified flexible RF coil assembly shown in Fig 12 above, which rotates around the z-axis taught by Holwell to be at least 90 degrees of rotation along a respective interface. Doing so would provide an assemble that configure for extremity imaging. 
	Regarding claim 14, Holwell as modified disclose the RF coil assembly of claim 11, in addition, Holwell discloses, wherein the first RF coil array section has a longitudinal axis and the flexible spine has a central axis, the longitudinal axis perpendicular to the central axis. (Fig. 13 outlined below). 

    PNG
    media_image7.png
    1546
    1036
    media_image7.png
    Greyscale

Regarding claim 15, Holwell as modified disclose the RF coil assembly of claim 14, in addition, Howell discloses a width of a flexible spine and length of a RF coil section. Although, Howell does not In re Rinehart, In Gardner v. TEC Syst., Inc.,
Regarding claim 16, Holwell discloses, A radio frequency (RF) coil assembly for a magnetic resonance imaging (MRI) system( Claim 1 ),  comprising:
a flexible spine (Fig. 13, para 0074; material 1305 is a flexible plastic or polymer sheet);
four RF coil array sections each coupled to the flexible spine and movable relative to each other, including a first RF coil array section configured to cover a neck of a subject to be imaged, a second RF coil array section configured to cover a shoulder of the subject, a third RF coil array section configured to cover an upper section of an arm of the subject, and a fourth RF coil array section configured to cover a lower section of the arm of the subject (FIG 13, see para 0026; In addition to a knee coil, the present subject matter can be tailored for use as a head coil, breast coil, body coil or other type of coil.),
each RF coil array section comprising a respective RF coil array including a plurality of flexible RF coils (Fig. 13 below), each RF coil including a loop portion (Loops 410) comprising a coupling electronics portion  (Fig. 6, see para 0047; circuit boards 610 ).
Holwell Fails to disclose the following taught by Driesel:
at least two parallel, distributed capacitance wire conductors encapsulated and separated by a dielectric material; 
Driesel discloses a distributed capacitance loop portion comprising two parallel conductor wires seen as distributed capacitance wire conductors, encapsulated and separated by a dielectric material (Fig. 1 see conductors 11, 12, and 14 and dielectric 15) (0076; wherein the dielectric is air and encapsulates the conductors. See Fig. 3). Driesel further discloses, 
the two parallel conductors wires maintained separate by the dielectric material along the entire length of the loop portion between the terminating ends thereof. In other words, Driesel discloses, wherein the at least two distributed capacitance wire conductors are continuous along the entire length of the loop portion.  (Fig. 1, wherein the conductors run parallel to each other and are separated by the dielectric. Fig. 11, wherein the conductor 14 can be made of multiple conductive parts 18 and can extend over the entire loop, according to 0093.) Driesel does not disclose that there is a limit to the amount of shielding sections 18 that can be included. Therefore, it can be seen that Driesel teaches an embodiment wherein there are plurality of shielding conductors 18 that extend to the terminating ends of the loop coil. 0076; wherein air is the dielectric. 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modify Holwell RF coils and coupling electronics portion to include two distributed capacitance wire conductors as taught by Driesel to provide tuning of the RF coils to the desired Larmor frequency, the signal-to-noise ratio (SNR), the field of view (FOV), the geometry, and in particular the homogeneity of the antenna field (0015). 
Holwell further discloses,
a coil-interfacing cable (coaxial lines 805A) extending between each coupling electronics portion (0053; , the connection includes a bundle of coaxial lines, each separately coupled by an electrical connection with a resonant element in the form of a transmission line) and an RF coil interfacing connector (Resonant elements 205D), wherein the coil-interfacing cable is coupled  (Abstract; Cables are coupled to each resonant element and are gathered at a junction in a particular manner) wherein the resonant elements are positioned along the flexible spine (see figure 13)
wherein the coupling electronics portion includes a pre-amplifier (0047; In FIG. 6, 32 low input impedance preamplifiers are provide), a decoupling circuit (0047; circuit boards 610 also include transmit/receive protection switches and/or preamplifier decoupling networks.), and an impedance inverter circuit (0039; a single capacitor (or impedance device)) : and 
Note; Holwell discloses in (0077; It is to be understood that the above description is intended to be illustrative, and not restrictive. For example, the above-described embodiments (and/or aspects thereof) may be used in combination with each other.)
wherein the decoupling circuit includes a decoupling diode which when turned on causes the two parallel wire conductors to short. Also seen as wherein the decoupling circuit includes a decoupling diode which when turned on causes the at least two distributed capacitance wire conductors to short.
Fig. 3, Howell further discloses, Decoupling capacitors 310A and 310B (variously referred to as patch capacitors) are illustrated at each end of the resonant elements and are coupled between adjacent ground planes 100C and 100D. Decoupling capacitors 310A and 310B are of variable impedance and in one example of the present subject matter, the value is a function of distance D between the resonant element, refer to paragraph 0039. Holwell further discloses in paragraph 0041; to reduce the effect of the planar loops during transmit, in some examples passive, active, or both passive and active diode blocking networks are included.
However, Holwell fails to teach which when turned on causes the two parallel wire conductors to short. Driesel teaches these limitations refer to paragraph 0043. 



    PNG
    media_image8.png
    721
    622
    media_image8.png
    Greyscale



(see FIG 13 outline above, see para 0074).
Regarding claim 26, Holwell as modified discloses all the elements of claim 1, further Holwell discloses,
wherein each of the first RF coil array section, second RF coil array section, third RF coil array section, and fourth RF coil array section (Refer to Fig. 13 above) is formed of a flexible material (Fig. 13, para 0074; material 1305 is a flexible plastic or polymer sheet) that is transparent to RF signals. (0047; signals received by a coil are amplified before being routed to a later stage for processing and analysis.)(0073; FIG. 13 includes segment 1300 of flexible material 1305 having a plurality of resonant elements 1310 mounted thereon.) The flexible material composed of RF coils is transparent since signals received by a coil are amplified and processed. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Holwell in view of Driesel as applied to claim 16 above, and in further view of US Patent Publication Qu et al (US 2005/0104591 A1 (hereinafter Qu). 
Regarding claim 19, Holwell as modified above disclose all the elements in claim 18, Holwell and Driesel are silent in disclosing each of the four RF coil array sections are configured to move in a direction, away from the flexible spine, around respective axes defined by respective interfaces between each RF coil array section and the flexible spine. However, Qu, in the same field of endeavor in the subject of MRI array coil system discloses “wing” coils 7, 8 (see Fig 6 and 7 ) in which they are attached to a base 3 on just one side.  This allow the coils 7, 8 to be moved up and down in from the base therefore adjusting their height from the base.  The purpose of having the coils 7, 8 adjust their height is to conform to the patient’s body ( “FIGS 6,  7 below, see para 0035, The two ends of the top coil former 5 may be bent upward to form the two wings 7 and 8 or the two wings may be provided on two separate rigid or semi-flexible formers and may be attached to the two ends of the top coil plate 3 defined by a former. See para 0036, The wings 7 and 8 may be provided on flexible or semi-flexible formers so that their shapes and positions can be adjusted, for example, by a user, based on a patient's size and body profile.” )

    PNG
    media_image9.png
    877
    622
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the flexible spine RF coil assembly taught by Holwell as modifed to such that the RF coil be attached to the flexible spine in one side and therefore allow to move and rotate around respective axes defined by the interface between the RF coil and the flexible spine taught by Qu.  Doing so will allow for the coils to conform to the patient’s body and therefore improving patient comfort (Qu, 0045).  

Claim 13, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holwell  in view of Driesel, as applied to claim 11 and 16, respectfully, in further view of US Patent Publication Jones ( US 2013/0137969 A1). 
	Regarding claim 13, Holwell as modifed disclose the RF coil assembly of claim 12, but Holwell and Dreisel fail to disclose wherein a bottom edge of the second RF coil array section overlaps the top edge of the third RF coil array section and a bottom edge of the third RF coil array section overlaps with the top edge of the fourth RF coil array section. Jones discloses these teachings in (FIG 2 outlined below) 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Holwell as modifed RF coil assembly to incorporate overlapping of coils where the top edge overlaps a bottom edge of another RF coil array section which would yield for local coils taught by Jones. Doing so would incorporate more RF coils within an assembly to increase the Signal to Noise ratio since local coils yield higher signal to noise ratio than that obtainable using the larger whole body antenna (0012). 

    PNG
    media_image10.png
    1562
    1084
    media_image10.png
    Greyscale


Regarding claim 17, Holwell as modified below in claim 16, in addition, Holwell fails to explicitly teach the exact number of coils arranged in each row and Diesel is silent. Note; Holwell teaches a plurality of RF coils (see FIG 13 and see para 0021, 0073 ). Jones discloses, wherein the first RF coil array section includes a first RF coil array including six RF coils arranged in a single row, the second RF coil array section includes a second RF coil array including five RF coils arranged in a single row, the third RF RF coil array including five RF coils arranged in a single row, and the fourth RF coil array section includes a fourth RF coil array including ten RF coils arranged in two rows. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holwell as modified so that the coils can be arranged in four sections with a set number of coils in each section taught by Jones to incorporate additional RF coils since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 20, Holwell as modified disclose the RF coil assembly of claim 16, but Holwell and Diesel fail to disclose wherein each of the first RF coil array section, second RF coil array section, third RF coil array section, and fourth RF coil array section is centered along a central axis of the flexible spine. Jones discloses, (FIG 2, see para 0023, “This particular patent is based upon creating a series of quadrature paired elements overlapping in the Z-direction (long axis of the patient) and held within position of one another by a semi-rigid spline, or spline that is hinged near its center to facilitate some flexibility along the Z-direction. Flexible components of the antenna elements protrude from the central spline and partially wrap about the subject.”) 
It would have been obvious to one of ordinary skilled in the art before the effective filling date to have modified Holwell as modified teachings of a RF coil assembly with four RF coil array sections centered along a central axis of a flexible spine taught by Jones. Doing so would provide a uniform arrangement of RF coils to wrap around a region of the body thereby incorporating more RF coils within an assembly to increase the Signal to Noise ratio since local coils yield higher signal to noise ratio than that obtainable using the larger whole body antenna (0012).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Driesel as applied to claim 1 above, in further view of Holwell et al US 2008/0174314 A1 (hereinafter Holwell ). 
Regarding claim 4, Jones as modified disclose the RF coil assembly of claim 1, but Jones and Yang are silent in teaching at least two RF coil sections are only coupled to each other via the flexible spine and are not directly coupled to each other at any other location. Holwell discloses, (Fig. 13 outlined below, see para 0074 ). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify a RF coil assembly for a MRI taught by Jones as modified with Holwell teachings of two RF coil sections coupled to a flexible spine but are not connected at any other location. Doing so would an assembly to be placed about a region of the patients’ body that is to receive non-ionizing radiation.


    PNG
    media_image11.png
    743
    650
    media_image11.png
    Greyscale






Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Driesel, as applied to claim 1 above, in further view of Popescu ( US 2019/0293738 A1 (Foreign Application Priority Data Mar. 26, 2018) ). 
Regarding claim 9, Jones as modified disclose the RF coil assembly of claim 8, but Jones and Yang are silent in teaching the first RF coil array has a first diameter and each RF coil of the second RF coil array has a second diameter, the second diameter larger than the first diameter. Popescu explicitly teaches, (Popescu, see para 0012, Several size classes of coil windings may be cascaded so that a further class of coil windings is provided between the first coil windings and the second coil windings that covers larger dimensions than the first coil windings and is the same ratio as the second coil windings, while the further class of coil windings is in turn smaller than the second coil windings, is included in the sensitivity range and is the same ratio to the second coil windings as the first coil windings. see para 0014, A second coil winding may then be arranged in a substantially parallel plane at a short distance, for example shorter than the diameter of the first coil windings). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify a RF coil assembly for a MRI taught by Jones as modifed with Popescu teachings of one RF coil array diameter to be larger a another RF coil array diameter. Doing so would allow an assembly of RF coils to image different regions of a patient and influence the S/N ratio by changing the diameter of RF coils. 





Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Driesel, as applied to claim 1 above, in further view of US patent publication Yager et al US 2014/0200437 A1 (hereinafter Yager).
Regarding claim 10, Jones as modified disclose the RF coil assembly of claim 5, but Jones and Driesel fail to disclose at least one RF coil section is coupled to two respective straps. Yager discloses an RF coil assembly with straps, (Yager, see para 0030, In an operation 305, coils are secured to the patient. The coils can be secured using straps or any other method known to those of skill in the art. The coils can be coils 150 as described with reference to FIG. 1). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modified the RF coil assembly for a MRI taught by Jones as modified teachings of attaching straps to an RF coil section. Doing so would enable coils to be placed about a region of the patients’ body that is to receive non-ionizing radiation. 
Claim(s) 22, 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Driesel, as applied to claim 1 above, in further view of US Patent Wong et al US 6,980,000 (hereinafter Wong).
Regarding claim 22, Jones as modified above disclose all the elements of claim 1; Jones and Diesel do not specifically discloses the following taught by Wong discloses, 
wherein the length of the distributed capacitance wire conductors is varied to achieve a desired value of the distributed capacitance 
(col 5. Lines 6-7; The inner and outer conductors need not be of equal length.) (col. 5, lines 20-25; While the length of the inner conductor 36 is chosen (for the characteristics of the coax) to provide a desired value of distributed capacitance c.sub.d, the radius r, or the general periphery of the loop portion of the surface coil is somewhat selectable, preferably to establish the RF field distribution of the coil.)
(col. 9, lines 55 – col. 10, line 3) and further provide desired the distributed capacitance value (col. 5, lines 20-25; While the length of the inner conductor 36 is chosen (for the characteristics of the coax) to provide a desired value of distributed capacitance c.sub.d, the radius r, or the general periphery of the loop portion of the surface coil is somewhat selectable, preferably to establish the RF field distribution of the coil.) 
Regarding claim 23, Jones as modified above discloses all the element of claim 1, Wong further discloses, 
wherein the at least two distributed capacitance wire conductors include planar strips 
(Fig. 2a- inner conductor 36 and outer conductor 32) (col. 5, lines 28-29; Turning now to FIG. 2b, there is shown a stripline embodiment corollary to the coaxial surface coil of FIG. 2a.)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modify the RF coils to include two distributed capacitance wire conductors to include planar strips seen as inner conductors taught by Wong Figure 2a to provide a RF coil arrangement that demonstrates a significant advantage over the prior art with respect to sensitivity and signal-to-noise ratio taught by Wong (col. 9, lines 55 – col. 10, line 3) and further provide desired the distributed capacitance value (col. 5, lines 20-25; While the length of the inner conductor 36 is chosen (for the characteristics of the coax) to provide a desired value of distributed capacitance c.sub.d, the radius r, or the general periphery of the loop portion of the surface coil is somewhat selectable, preferably to establish the RF field distribution of the coil.) 
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Driesel, as applied to claim 1 above, in further view of US Patent Findeklee et al US 10,274,555 B2 (hereinafter Findeklee).
	Regarding claim 24, Jones as modified above discloses all the element of claim 1, Jones further discloses, 
wherein the coupling electronics portion includes a pre-amplifier having an impedance value which is less than 5 ohms at a resonance frequency. 
Note; Jones teaches the coupling electronic portion (circuit boards 22, 30, 40) including a pre-amplifier (Fig. 2-4, paragraph pre-amplifier cables 33). Further Jones teaches, in MRI, its is known to include the use of low impedance amplifiers and matched input isolation reactances that create a high impedance “trap” to the mutually induced currents from one element to another (0040). Less than 5 ohms is seen as a low impedance. Although Jones fails to explicitly teach the impedance value of less than 5 ohms at a resonance frequency. Findeklee in MRI, discloses, (col. 12 lines 36-54; The first resonance of this structure is excited by a single point at the end of the structure. Assuming a quality factor of 500 for the capacitors, the simulation predicts an input impedance of about 5 ohms, which can be easily matched to the feeding system… The structure needs just about 600 W for generating 13.5 uT at 3T frequency. This is roughly a half to third of some similar body coils)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Jones as modified low impedance input in view of Findeklee known use of as about 5 ohms for an impedance input seen as less than 5 ohms. The motivation to do this would be to mutually induced currents from one element to another taught by Jones (0040). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas A Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas A Robinson/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793